Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 5/20/2022:  Refer to the updated claim interpretations, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 103 rejections in view of amendments.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “switch control part” (claim 8 lines 6-9) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “part” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  Figures 1-19 show the function of the “switch control part” as sets, to a switch, a first control entry for setting change instructions for a value on a register held by the switch, and a second control entry which causes the switch to execute a predetermined process using the value on the register as a match condition.  Refer to Specification, Sections 0017-0067.  Also: in Figures 1-3: “switch control part” is switch control port 11.  The specification discloses in Section 0067 that all units can be implemented as processors or hardware, so the corresponding structure of the claimed “switch control part” is processors or hardware.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 12: “the vehicle state” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20180205703 to Grau.
Referring to claim 1, Grau discloses in Figures 1-19 a switch (system 100), comprising:
A register (context-based vehicle bus filtering rules 84/106) indicating a vehicle state.  Context-based vehicle bus filtering rules 84 comprises filtering rules as shown in Table 1 that indicate various vehicle states of parked, stopped, and moving.  
A memory (software, firmware, or hardware; Section 0008) storing program instructions.  
At least one processor (control function processing unit 102) in circuit communication with the memory, the at least one processor configured to execute the program instructions to (software, firmware, or hardware store instructions that are to be executed by control function processing unit 102 to perform system 100 functions):
Hold control entries (entries of Table 1), at least one of which includes match conditions of the vehicle state (parked, stopped, or moving) and actions (block, allow, or log) specifying a destination (whether the message will be processed or not processed by the ECU).  These three vehicle bus filtering actions are block, allow, or log.  If the action is block, the message will not be processed by the ECU.  If the action is allow or log, the message will be processed by the ECU.
Receive a packet (message).  A message with a message ID is received.  
Select a control entry that matches the vehicle state indicated on the register.  The vehicle bus firewall in these embodiments has three vehicle bus filtering actions.  The vehicle bus firewall will determine which one of these actions to perform based on Table 1 of context-based vehicle bus filtering rules 84/106.  Upon receiving a message, the vehicle bus firewall will perform actions on a message based on the state of the vehicle state and the message ID.  If the filtering rule action is block, the vehicle bus firewall will require the message to not be processed by the ECU and a “message blocked” event will be logged.  If the filtering rule action is allow, the vehicle bus firewall will require the message to be processed by the ECU and no event will be logged.  If the filtering rule action is log, the vehicle bus firewall will require the message to be processed by the ECU and a “message logged” event will be logged.
Output the packet to the destination (output the packet to the ECU or not output the packet to the ECU) specified in the control entry.  For example: if the received message has a message ID of 1 and the vehicle state is parked, the message is allowed and output to the ECU for processing; if the received message has a message ID of 1 and the vehicle state is moving, the message is logged and output to the ECU for processing; and if the received message has a message ID of 2 and the vehicle state is moving, the message is block and the message is not output to the ECU for processing.  Refer to Sections 0037-0062.
Referring to claim 10, Grau discloses in Figures 1-19 a communication system (system 100), comprising:
A predetermined control apparatus (vehicle bus firewall 86/104 for connection to network).
A switch (system 100) that comprises:
A register indicating a vehicle state. 
A memory storing program instructions.  
At least one processor in circuit communication with the memory, the at least one processor configured to execute the program instructions to:
Hold control entries, at least one of which includes match conditions of the vehicle state and actions specifying a destination.
Receive a packet.
Select a control entry that matches the vehicle state indicated on the register.
Output the packet to the destination specified in the control entry.  Refer to the rejection of claim 1.
	Referring to claim 13, Grau et al disclose in Figures 1-19 wherein the switch is arranged between ECUs mounted on a vehicle.  System 100 is arranged for use between ECUs of Figures 1 and 4 on a vehicle.  Refer to Sections 0037-0062.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180205703 to Grau in view of U.S. Publication No. 20160231977 to Yamada et al.
	Grau does not disclose wherein at least one of the vehicle states indicates a shift position. 
Yamada et al disclose in Section 0031 wherein a vehicle state includes a shift position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein at least one of the vehicle states indicates a shift position.  One would have been motivated to do so since a conventional vehicle state is a shift position to indicate the shift position of a vehicle.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180205703 to Grau in view of U.S. Publication No. 20180065637 to Bassindale. 
	Grau does not disclose wherein at least one of the vehicle states indicates a key switch state. 
Bassindale discloses in Section 0149 wherein a vehicle state includes a vehicle key switch state.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein at least one of the vehicle states indicates a key switch state. One would have been motivated to do so since a conventional vehicle state is a key switch state to indicate the key switch state of a vehicle.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180205703 to Grau in view of U.S. Publication No. 20150124815 to Beliveau et al.
	Grau does not disclose wherein the at least one processor is further configured to notify a predetermined control apparatus that a register value is changed in a case where a value of the register is changed. 
Beliveau et al disclose in Section 0087 a network with a plurality of switches and a controller, wherein the plurality of switches includes a microflow table.  When there is an update/change in a microflow table of a particular switch, the particular switch notifies the controller of the update/change.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the at least one processor is further configured to notify a predetermined control apparatus that a register value is changed in a case where a value of the register is changed.  One would have been motivated to do so to notify the controller apparatus of changes in the network, since the controller controls the network.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180205703 to Grau in view of U.S. Publication No. 20120195233 to Wang et al.
	Grau does not disclose wherein the switch configures a control channel having a ring shape topology together with other switches so as to connect to a predetermined control apparatus, and performs switching of the control channel when a failure occurs in the ring shape topology. 
Wang et al disclose in Figures 1-6 wherein a control channel is in a ring topology connected a plurality of switches and a network (claimed “predetermined control apparatus”).  If there is failure in the ring topology, switching occurs.  For example in Figure 3, when there is failure between switches S2 and S3, data can be switched to be routed between switches S1 and S4 and all switches update forwarding tables accordingly.  Refer to Sections 0002-0033 and 0041-0121.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the switch configures a control channel having a ring shape topology together with other switches so as to connect to a predetermined control apparatus, and performs switching of the control channel when a failure occurs in the ring shape topology.  One would have been motivated to do so since a ring shape topology is a conventional topological arrangement for use with a control channel, and switching of the control channel in case of failure provides failure recovery.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180205703 to Grau in view of U.S. Publication No. 20150016279 to Zhang et al. 
Grau discloses in Figures 1-19 a control apparatus (system 100), comprising:
At least one processor (control function processing unit 102).
A memory (software, firmware, or hardware) in circuit communication with the processor.
Wherein the processor is configured to execute program instructions stored in the memory to implement (software, firmware, or hardware store instructions that are to be executed by control function processing unit 102 to perform system 100 functions):
A switch control part (control function processing unit 102), configured to set a first control entry (vehicle state: parked, stopped, and moving) of a switch (system 100), wherein the first control entry is … for a value of a register (context-based vehicle bus filtering rules 84/106 indicate various vehicle states of parked, stopped, and moving) held by the switch, and a second control entry (action: allow, log, and block) which causes the switch to execute a predetermined process using the value of the register as a match condition.
Wherein the switch is configured to:
Hold control entries (entries of Table 1), at least one of which includes match conditions of the vehicle state (parked, stopped, or moving) and actions (block, allow, or log) specifying a destination (whether the message will be processed or not processed by the ECU), wherein the control entries comprise the first control entry and the second control entry.  Context-based vehicle bus filtering rules 84 comprises filtering rules as shown in Table 1 that indicate various vehicle states of parked, stopped, and moving.  These three vehicle bus filtering actions are block, allow, or log.  If the action is block, the message will not be processed by the ECU.  If the action is allow or log, the message will be processed by the ECU.
Receive a packet (message).  A message with a message ID is received.  
Select a control entry that matches the vehicle state indicated on the register.  The vehicle bus firewall in these embodiments has three vehicle bus filtering actions.  The vehicle bus firewall will determine which one of these actions to perform based on Table 1 of context-based vehicle bus filtering rules 84/106.  Upon receiving a message, the vehicle bus firewall will perform actions on a message based on the state of the vehicle state and the message ID.  If the filtering rule action is block, the vehicle bus firewall will require the message to not be processed by the ECU and a “message blocked” event will be logged.  If the filtering rule action is allow, the vehicle bus firewall will require the message to be processed by the ECU and no event will be logged.  If the filtering rule action is log, the vehicle bus firewall will require the message to be processed by the ECU and a “message logged” event will be logged.
Output the packet to the destination (output the packet to the ECU or not output the packet to the ECU) specified in the control entry.  For example: if the received message has a message ID of 1 and the vehicle state is parked, the message is allowed and output to the ECU for processing; if the received message has a message ID of 1 and the vehicle state is moving, the message is logged and output to the ECU for processing; and if the received message has a message ID of 2 and the vehicle state is moving, the message is block and the message is not output to the ECU for processing.  Refer to Sections 0037-0062.
Grau does not disclose … a switch control part, configured to set a first control entry of a switch, wherein the first control entry is for setting change instructions for a value of a register held by the switch, and a second control entry which causes the switch to execute a predetermined process using the value of the register as a match condition.
	Zhang et al disclose in Figures 1-22 a switch control part (processing unit 2210 of MFE 300) that sets a first control entry (for example: reg1=2) for setting change instructions for a value on a register, and a second control entry (for example: reg2=1, rs) which causes the switch to execute a predetermined process using the value on the register as a match condition (for example: reg1=1). MFE 300 includes a forwarding table 340 that contains a plurality of flow entries.  A network controller generates flow entries, and sends the flow entries to MFE 300, wherein MFE 300 stores the received flow entries in forwarding tale 340.  Each flow entry is made up of a flow expression and corresponding action.  A flow expression contains a set of match conditions, which filter packets based on packet headers/metadata. When a packet meets the match conditions for a particular flow entry, MFE 300 applies the set of actions specified by the flow entry. For example Figure 8: first flow entry includes a match condition of reg1=1 (claimed “match condition”) and sMAC=A (claimed “match condition”).  If matched, this flow entry specifies for MFE 300 to perform the corresponding action of (reg1=2, reg2=1, rs): modify the register 1 value (claimed “the first control entry is for setting change instructions for a value of a register held by the switch”), load a value into register 2 (claimed “second control entry which causes the switch to execute a predetermined process using the value of the register as a match condition”), and resubmit the packet for further processing (claimed “second control entry which causes the switch to execute a predetermined process using the value of the register as a match condition”).  So, according to the action corresponding to the match condition, MFE 300 modifies the value of the register.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … a switch control part, configured to set a first control entry of a switch, wherein the first control entry is for setting change instructions for a value of a register held by the switch, and a second control entry which causes the switch to execute a predetermined process using the value of the register as a match condition.  One would have been motivated to do so to allow for changes in values of registers.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180205703 to Grau in view of U.S. Publication No. 20150016279 to Zhang et, and in further view of U.S. Publication No. 20070002883 to Edsall et al.
	Grau does not disclose that, based on a notice of change of the value on the register from the switch, causes switch(es) other than the switch to change the value of the register.
Edsall et al disclose in Sections 0092-0102 wherein each switch of a plurality of switches includes a forwarding table; when there is a change in an entry of the forwarding table of one of the switches, a control processor notifies other switches to update their forwarding tables accordingly.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include that, based on a notice of change of the value on the register from the switch, causes switch(es) other than the switch to change the value on the register.  One would have been motivated to do so to notify other switches in the network of the change in value to update other switches of the network of network changes.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180205703 to Grau in view of U.S. Publication No. 20180262466 to Atad et al.
	Zhang et al do not disclose wherein the switch comprises a plurality of the registers and values of the registers respectively indicate vehicle states.
Atad et al disclose in Figure 1 and Section 0036 wherein content is loaded from storage system 140 into memory 120 (claimed “register”) where it is processed by controller 105.  The content may be values indicating/representing vehicle states; so memory 120 includes values representing vehicle states.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the switch comprises a plurality of the registers and values of the registers respectively indicate vehicle states.  One would have been motivated to do so to use the register to indicate vehicle states, thereby making the system more flexible by applying the system to a vehicular system.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120020361 to Ueno disclose in Figures 1-14 wherein a controller has an entry control block and a flow table setting block; an entry control block forecasts a load when packets matching the target entry are forwarded to the controller, using a table with a matching condition and corresponding action.  Refer to Sections 0037-0103.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
May 31, 2022